Title: From Thomas Jefferson to William Channing, 29 March 1791
From: Jefferson, Thomas
To: Channing, William



Sir
Philadelphia Mar. 29. 1791.

The recess of Congress now permits me to take up the subject of my former letter to you and to acknowlege the receipt of yours of Nov. 24. in answer, together with the laws you were so kind as to send forward. The M.S. copies of laws relating to British property, which you mention to be in hand, will be acceptable, as that subject will probably come under discussion some day. The perpetual occasions of turning to the laws of the states rendering it extremely desireable that our collection of them should be complete, I will still ask the favour of you to furnish any printed acts which may come in your way and assist to render  our collection complete. It is not proposed to be at the expence of making M.S. copies for this purpose. Whenever you will be pleased to let me know your disbursements for what you have been or shall be so kind as to send, I will immediately forward to you a bank-post-note to the amount. Accept my thanks for your attention to this business & assurances of the respect with which I am Sir Your most obedt. humble servt,

Th: Jefferson

